197 P.3d 626 (2008)
224 Or. App. 455
In the Matter of P.J.Y., Alleged to be a Mentally III Person.
State of Oregon, Respondent,
v.
P.J.Y., Appellant.
080261273; A138239.
Court of Appeals of Oregon.
Submitted November 7, 2008.
Decided December 10, 2008.
Lance D. Perdue, Portland, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Jeremy C. Rice, Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and SCHUMAN, Judge, and ORTEGA, Judge.
PER CURIAM.
The trial court entered an order of involuntary commitment on the ground that appellant is a danger to himself because of a mental disorder. On appeal, appellant contends *627 that there is insufficient evidence to support the trial court's order. The state agrees. On de novo review, so do we.
Reversed.